Citation Nr: 1752733	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-26 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability. 

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for diabetic neuropathy of the right lower extremity.

6.  Entitlement to service connection for diabetic neuropathy of the left lower extremity.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a right shoulder disability.

9.  Entitlement to service connection for a bilateral hip disability.

10.  Entitlement to service connection for a lung disability.

11.  Entitlement to service connection for sleep apnea.

12.  Entitlement to service connection for erectile dysfunction.

13.  Entitlement to a rating in excess of 10 percent for bursitis in the left tibial tubercle.

14.  Entitlement to a compensable rating for limitation of extension of the left knee.

15.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities.

16.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.

17.  Entitlement to a certificate of eligibility for specially adapted housing or special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and P.W.



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 1975. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

The Veteran testified before a Veterans Law Judge at a November 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.  As explained in the July 2016 remand, despite the unavailability of the Veterans Law Judge who conducted the videoconference hearing, the Veteran elected to proceed with the appeal and chose not to appear for another hearing.

Certain claims on appeal were remanded by the Board in April 2012.  In May 2013, following the development requested, the Board found new and material evidence had not been submitted to reopen the claims for service connection for right shoulder, right knee, and heart disabilities.  The Board also denied the Veteran's claim for service connection for a back disability.  It otherwise granted the claim for service connection for a left knee disability and remanded the remaining claims for additional development.  The Veteran appealed the claims denied by the Board in May 2013 to the United States Court of Appeals for Veterans' Claims (Court).  In a December 2013 Order, the Court granted a November 2013 Joint Motion for Partial Remand (JMPR) and remanded the matter for proceedings consistent with the JMPR.  The Board remanded the appeal for additional development in June 2012, July 2016, and March 2017.

The Board also notes that additional evidence has been received since the last adjudication of the claims by the Agency of Original Jurisdiction (AOJ).  The additional evidence is either not relevant to the claims herein decided or is cumulative of evidence already on file at the time of the June 2017 supplemental statements of the case.  Therefore, a waiver of AOJ review is not required for these claims.  Moreover, regarding the claim being remanded, there is no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304 (c) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The claims for entitlement to increased ratings for bursitis in the left tibial tubercle with limitation of extension of the left knee, entitlement to a TDIU, entitlement to SMC and entitlement to a certificate of eligibility for specially adapted housing or special home adaptation grant, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record does not contain competent medical evidence establishing a diagnosis of posttraumatic stress disorder (PTSD) based on an in-service traumatic event or stressor; an acquired psychiatric disorder was not documented during service, nor was a psychosis shown within one year of separation from service; and the weight of the competent medical evidence is against finding a nexus between the post-service diagnosis of any psychiatric disorder and service or any service connected disability.

2.  The Veteran's heart disability did not have its onset in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service connected disorder.

3.  The Veteran's hypertension did not have its onset in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service connected disorder.

4.  The Veteran's diabetes mellitus did not have its onset in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service connected disorder.

5.  The Veteran's diabetic neuropathy of the right lower extremity did not have its onset in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service connected disorder.

6.  The Veteran's diabetic neuropathy of the left lower extremity did not have its onset in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service connected disorder.

7.  The current right shoulder disability, including degenerative joint disease, was not incurred in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service connected disorder.

8.  The current right knee disability, including degenerative joint disease, was not incurred in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service connected disorder.

9.  The current bilateral hip disability, including degenerative joint disease, was not incurred in service, it did not manifest to a compensable degree within one year of discharge, it is not shown to be causally or etiologically related to any disease, injury, or incident in service, nor is it shown to be secondary to a service connected disorder.

10.  The Veteran's lung disability was not shown in service or for many years thereafter; the disorder is not due to an event or incident of service, nor is it related to a service connected disability.

11.  The Veteran's sleep apnea was not shown in service or for many years thereafter; the disorder is not due to an event or incident of service, nor is it related to a service connected disability.

12.  The Veteran's erectile dysfunction was not shown in service or for many years thereafter; the disorder is not due to an event or incident of service, nor is it related to a service connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2017).

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2017).

4.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2017).

5.  The criteria for service connection for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2017).

6.  The criteria for service connection for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2017).

7.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2017).

8.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2017).

9.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.303, 307, 3.309, 3.310 (2017).

10.  The criteria for service connection for a lung disability are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

11.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

12.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including arthritis, cardiovascular disease, diabetes mellitus, hypertension, an organic disease of the nervous system such as neuropathy, or psychoses, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be established for disability which is proximately due to or the result of a service connected disability.  38 C.F.R. § 3.310 (a).  Further, a disability which is aggravated by a service connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

1. Psychiatric disorder

The Veteran claims service connection for an acquired psychiatric condition, including PTSD, as due to service, or in the alternative, he claims his psychiatric disorder is secondary to his service connected disabilities.  Service connection is currently in effect for residuals of left rotator cuff tear with degenerative joint disease and impingement, left tibia bursitis with chronic tibial tubercle, and limitation of extension of the left knee.  

Concerning the claimed stressors the Veteran has reported that, during his active duty service, he learned of and/or witnessed the death by suicide of a fellow service member while stationed at Fort Polk, Louisiana in March 1974.  He also related being stressed while awaiting deployment to Vietnam and Cambodia, and being unable to visit his mother while she was ill. 

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2017).  

If the evidence establishes that a Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2017).

When the evidence does not establish that a Veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2017); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a Veteran is related to a Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2017 ).

In this case, the medical evidence shows that the Veteran has been diagnosed with an acquired psychiatric disorder.  Thus, the remaining question before the Board is whether such disability is related to service.

The service treatment records contain no complaint, history or findings consistent with a psychiatric disorder, and on separation from service in February 1975, he denied a history of nervous trouble, and he was psychiatrically evaluated as normal.  An acquired psychiatric disorder was not affirmatively shown to be present during service.  

After service, the Veteran was hospitalized in 1978 with numerous somatic complaints.  Physical examination on admission was totally unremarkable.  It was suggested to the Veteran that his complaints were psychophysiological.  The final diagnoses were probable psychoneurosis and possible gouty arthritis.  In June 1990 the Veteran was seen for symptoms of anxiety, followed by episodes of depression.  The assessment was questionable anxiety depression versus manic depression in a milder form.  He was treated with medication.  In May 1992 he complained of anxiety.  In 1993 the Veteran was hospitalized due to mood swings with depression over the past three years.  He reported increasing job stress during that period.  The Veteran was treated for his depression, as well as for numerous other complaints, and believed to be unemployable due to these symptoms.  The Veteran was again hospitalized in a VA facility from June to July 1993 with major depression, recurrent.  Monthly follow-up reports in 1993 recorded psychotic features.  Subsequent treatment records document ongoing inpatient and outpatient treatment for an acquired psychiatric disorder, including schizoaffective disorder, schizophrenia and major depressive disorder with psychotic features.  His list of medical problems also noted PTSD.  

Based on the evidence noted above, the Board finds that an acquired psychiatric disorder was not shown in service, and psychosis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disability to service or a service connected disability is needed to substantiate the claim.  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here there is evidence both for and against the claim.

In a medical statement in December 2004 a private clinician diagnosed schizoaffective disorder and opined the Veteran's diagnosis was service related and the pain that he experienced aggravated his mental capacity.  

A VA examiner in August 2012 diagnosed severe depressive disorder with psychotic features.  At that time, the Veteran reported onset of symptoms of depression during service.  The examiner reported that it was not possible to determine whether the diagnosed disorder was caused or aggravated by the pain associated with the left shoulder, as it would be mere speculation to assert that the pain the Veteran felt in that specific area, as opposed to other areas of his body, was enough to cause or aggravate his depression.  The examiner was unable to find any history of mental health problems during service or shortly following discharge therefrom to support of the Veteran's reported onset of psychiatric symptoms in service.  Accordingly, the examiner felt unable to render an opinion regarding the etiology of the Veteran's condition without resorting to mere speculation. 

On VA examination in August 2015 the Veteran reported onset of symptoms psychiatric symptoms in the military, which had progressively worsened.  He stated that he was in hospitalized in service for "paralysis and was placed in intensive care."  He endorsed psychiatric treatment in service.  Following a review of the evidence and an examination of the Veteran, the examiner diagnosed schizoaffective disorder, depressive type, and opined that it was less likely as not that the current psychiatric disability had its onset in service, or in the year immediately following service (with respect to any current psychosis), nor was it related to the Veteran's reported stressors in service, or otherwise the result of a disease or injury in service.
The examiner based the opinion on the finding that while the Veteran endorsed a  history of mental health difficulties and treatment during his military, the evidence of record failed to corroborate the Veteran's contentions.  Significantly, the examiner found that the Veteran was a less than reliable historian.  In this regard, while the Veteran reported events such as being hospitalized for paralysis in the military that are unfounded based on a review of his record.  The Veteran's record did note that he had been treated for a back condition such as strain but nothing to indicate that he had been paralyzed.  The examiner noted that it was likely that the Veteran's recall of events was distorted by psychosis.

Concerning secondary service connection, the examiner opined that it was less likely as not that the current psychiatric disability was caused (in whole or in part) by the Veteran's service connected residuals of a rotator cuff tear of the left shoulder with degenerative joint disease and impingement and/or left knee disability (to include pain associated with these disabilities).  The examiner explained that there was nothing in the record to support a finding that the Veteran's psychiatric disability was in any way associated with the physical injuries reported.  It was postulated that "the stress of not meeting physical standards" could be sufficient to cause a depressive episode but it had not been demonstrated in the service records that the Veteran ever failed to meet said standards.  In addition, his discharge examination in February 1975 showed that the Veteran met retention requirements, which called into question the implication that a medical condition prohibited his retention.  There was no evidence to substantiate that the Veteran had a medical condition during his military service that was sufficiently stressful to cause a depressive episode.  With the available records, there was no means of establishing a nexus between his military service and psychiatric condition.  

The examiner also opined that it was at least as likely as not that the current psychiatric disability was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by the Veteran's service connected left shoulder disability.  The examined explained that it was widely held that chronic pain and depressive disorders were frequently highly correlated, however, the Veteran had numerous chronic pain conditions that were not exclusive to his service connected conditions which made it difficult to specifically state that his psychiatric condition was aggravated exclusively by the service connected conditions only.

Finally, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  In this regard, he did not report any stressors, let alone any stressors sufficient to warrant a diagnosis of PTSD.  Additionally, there was nothing in his record to support experience of any stressors sufficient to warrant a PTSD diagnosis.

In 2016 a VA examiner diagnosed unspecified Schizophrenia with psychotic disorder and opined that the disorder was less than likely proximately due to or the result of the service connected left shoulder or left knee disability.  The examiner noted that the Veteran was initially treated for a psychiatric disability in the 1990's.  The examiner explained that prodromal period for a psychiatric disorder could last up to years but 15 years out of the norm for a person to show specific signs. Normally signs of an acute illness and chronic illness were presented within a seven  year period.  Therefore, it was less likely than not that the symptoms Veteran  experienced were incurred in or caused by or in the service, or the service connected disabilities.  The examiner explained that the natural progression of schizophrenia was due to treatment, or lack thereof, with medication management, compliance, and support.  The evidence failed to show that pain could cause progression of schizophrenia. 

With regards to the claim for service connection for PTSD, the record does not show a diagnosis of PTSD that is supported by the clinical evidence.  In this regard, while some treatment records include PTSD as part of the Veteran's list of medical problems, there is no evidence to explain how the DSM criteria were met to support the diagnosis of PTSD.  Moreover, the VA examiners who conducted appropriate testing and conclusively found that the Veteran did not meet the criteria for a diagnosis of PTSD per the DSM, provided adequate explanation indicating why the criteria for a PTSD diagnosis had not been met. 

In short, the Board finds that the conclusions on the 2015 and 2016 VA examiners, which provided a detailed rationale for the opinions that the Veteran does not suffer from PTSD following extensive examination of the Veteran and review of the claims file, is significantly more probative than the diagnoses of PTSD recorded in the treatment records that did not address the diagnostic criteria, did not provide a detailed rationale, or reflect claims file review.  Therefore, the Board concludes that the most probative medical evidence of record indicates the Veteran does not suffer from PTSD. 

The Board has considered the Veteran's self-diagnosis of PTSD and while he is competent to report his mental health symptoms, he is not competent to diagnose his condition.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  In a claim of service connection for PTSD, there is a specific legal requirement for a diagnosis, which requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM.  38 C.F.R. § 3.304.  Thus, the diagnosis of PTSD is a complex medical question and the Veteran has not been shown to possess the requisite expertise or knowledge to diagnose it.

In light of the absence of a diagnosis of PTSD in accordance with DSM, service connection for PTSD is denied.  38 C.F.R. § 3.304 (f).

Concerning an acquired psychiatric disorder, other than PTSD, the record contains diagnoses of depressive disorder, dysthymic disorder, major depressive disorder, schizoaffective disorder and schizophrenia.  

The evidence in favor of the claim consists of the December 2004 medical statement from a private clinician who diagnosed schizoaffective disorder and opined the Veteran's diagnosis was service related and the pain that he experienced aggravated his mental capacity.  While the clinician appears to link the Veteran's psychiatric symptoms to his experiences in service or a service connected disability, the conclusions are not based on a review of the evidence of the record and appear to be based on history provided by the Veteran and no rationale in support of the opinion was provided.  Thus the findings of the December 2004 clinician are not probative.  

The evidence against the claim consists of the VA examiners' opinion reports in 2015 and 2016, who following a review of the claims file and examination of the Veteran, determined that while the Veteran's acquired psychiatric disorder was not related to service, nor was caused or aggravated beyond its natural progression by a service connected disability.  The Board finds the opinion of the VA examiners in 2015 and 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran's acquired psychiatric disorder had onset in service or within one year of discharge from service, nor is it secondary to a service connected disability.  The examiners' findings were based on a review of the evidence, including the service treatment records and examination reports, which did not substantiate a finding that an acquired psychiatric disorder was incurred in service or was secondary to a service connected disability.  The examiners considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support his contentions.  Additionally, the VA examiners provided reasoning that is supported by the record.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Finally, the opinions are consistent with other evidence of record and are of significant probative value.  

The Board has considered the lay statements from the Veteran and family members indicating that the Veteran has a psychiatric disorder as a result of service and noting changes in behavior after service.  The Veteran and his relatives are competent to testify as to their observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Unlike disabilities that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusions of the VA examiners who have objectively found that his disorders are not a result of service, or a service connected disability.  Nieves-Rodriguez, 22 Vet. App. at 304.

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that an acquired psychiatric disorder, to include PTSD, arose in service or is etiologically related to service or any incidents therein, or is secondary to a service connected disorder.  Moreover, a psychosis was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. §§  3.303 (b), 3.310 (2017). 

In sum, as the Board finds that there is no competent medical evidence of a diagnosis of PTSD that meets the DSM requirements, and given the weight of the objective, persuasive evidence against a finding that any other psychiatric disorder is causally related to service or a service connected disability, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder.  As such the claim must be denied.  See 38 U.S.C. 
§ 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).

2. Heart disability, hypertension, diabetes mellitus and neuropathy

The Veteran claims that his heart disability, hypertension, diabetes mellitus and diabetic neuropathy of the left lower extremities, were incurred in service or were caused or aggravated by a service connected disability.  Service connection is currently in effect for residuals of left rotator cuff tear with degenerative joint disease and impingement, left tibia bursitis with chronic tibial tubercle, and limitation of extension of the left knee.  

For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).

In this case, the medical evidence shows that the Veteran has been diagnosed with a heart disability, hypertension, diabetes mellitus and neuropathy of the lower extremities.  A Veteran seeking disability benefits must establish not only the existence of a current disability but also a connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  Thus, the remaining question before the Board is whether his claimed disorders are related to service.  

The service treatment records contain no complaints, history or findings of heart disability, hypertension, diabetes mellitus or neuropathy of the lower extremities.  After service, records dated after 1990s documented diagnoses of heart disability, hypertension, diabetes mellitus and neuropathy of the lower extremities.  In August 1993 he was referred for cardiac evaluation.  Complete work up disclosed evidence consistent with obstructive coronary disease. 

A May 1994 VA general medical examination noted the Veteran weighed 318 pounds.  He had a history of chest pain three times per week.  Electrocardiogram was normal, but chest x-rays revealed cardiomegaly.  He was diagnosed with a history of atypical chest pain, etiology unknown, cardiomegaly, etiology unknown.  In May 1997, and again in July 1997, he was hospitalized for congestive heart failure.  In 2000 a clinician noted a history of cardiovascular disease, with episodes of congestive heart failure by history and of atrial fibrillation.  He had experienced some episodes of chest pain syndrome, but no documented myocardial infarction.  In March 2000, he complained of chest pain with and without exertion with associated sweating and shortness of breath occurring four to five times per week.  On examination, he had shortness of breath with little exertion, slight irregular heart, and decreased breath sounds.  The Veteran was hospitalized from April 6 to 10, 2000.  He complained of shortness of breath and increasing pedal edema over the past couple of days.  An echocardiogram disclosed no pericardial effusion.  He was treated with bed rest, Furosemide, and general supportive therapy.  Discharge diagnoses were congestive heart failure, enterococcus urinary tract infection and hypertensive cardiovascular disease.

Thus, the evidence of record fails to support a finding of heart disability, hypertension, diabetes mellitus or neuropathy of the lower extremities, in service or for more than a year thereafter, and service connection on a presumptive basis as a chronic condition is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Accordingly, the question in this case becomes whether the current heart disability, hypertension, diabetes mellitus and neuropathy of the lower extremities, are etiologically related to service, or a service connected disability.  On this question, the preponderance of the evidence is against the claims.

On VA heart examination in September 2016, the examiner noted a history of coronary artery disease in 2003, congestive heart failure in 1999, a diagnosis of supraventricular arrhythmia in 1999, and hypertensive heart disease diagnosed in 2016.  The examiner opined that the Veteran's heart disease was due to comorbid vascular risk factors of aging, family history, diabetes mellitus, a history of noncompliance with medications, hyperlipidemia, and hypertension.  

In addendum opinion report in October 2016 the VA examiner noted that a review of the claims file showed that the earliest evidence of any type of cardiac disease for the Veteran was found in 1999, when he suffered congestive heart failure with supraventricular arrhythmia (atrial fibrillation).  Coronary artery disease was then diagnosed in 2003, and hypertensive heart disease in 2016.  The first of these diagnoses was not found until more than 20 years after active duty.  All of these cardiac conditions were diagnosed via objective findings, and no such findings were evident in Veteran's service-treatment records, nor did the service treatment records reflect any symptoms indicative of a heart disability.  The examiner stated that there was absolutely no logical pathway to connect in any way the Veteran's later in adult life heart conditions to his active duty service from the ages of 21 to 22.  Therefore, it was less likely as not that the Veteran's heart conditions were incurred in, caused by, or otherwise related to Veteran's active duty military service.  

Concerning service connection on a secondary basis, the examiner determined that heart conditions and orthopedic conditions were never related to each other because these were two entirely different body function systems.  Therefore, it was his medical opinion that it was less likely as not that the Veteran's heart conditions were proximately due to, or the result of, or were aggravated by, Veteran's service connected left shoulder, left tibia, and left knee orthopedic conditions.  Rather, the evidence supported a finding that the Veteran's heart conditions were due to, and would be aggravated by, the usual comorbid vascular risk factors delineated on VA examination the previous month, including aging, any family history, diabetes, hyperlipidemia and hypertension.  

Regarding hypertension, the VA examiner in September 2016 noted that the Veteran suffered from hypertension, initially diagnosed in 2000, and opined that it was less likely as not that the Veteran's hypertension was incurred during, or was otherwise related to his military service.  The examiner noted the Veteran's reported history of being diagnosed in service, early 1980's, with hypertension.  However, the examiner found no evidence in the service treatment records to support the Veteran's contention.  In this regard, in a supplemental opinion report in October 2016 the VA examiner noted that hypertension was diagnosed via objective blood pressure readings, and no elevated blood pressure readings were recorded in service.  The first evidence of a diagnosis of hypertension in records was in 2000.  The examiner stated that it was very likely that when the Veteran presented with congestive heart failure and atrial fibrillation he was diagnosed with hypertension, which would be more than 20 years after service.  As such, no logical connection could be made to Veteran's service.  To the extent the Veteran reported a diagnosis of hypertension in the early 1980s, this would have been at the very least five years after active duty service.  The examiner therefore opined that it was less likely as not that the Veteran's hypertension was incurred in, caused by, or otherwise related to Veteran's active duty military service.  

Concerning service connection on a secondary basis, the examiner indicated that there was no relation between hypertension and the service connected orthopedic disorders of the shoulder and knee, as these were two entirely different body function systems.  Accordingly, it was less likely as not that the Veteran's hypertension was proximately due to, or the result of, or was aggravated by, Veteran's service connected left shoulder, left tibia, and left knee orthopedic conditions.  The examiner concluded that the Veteran's hypertension was most likely due to, and would be aggravated by, any family history of the disease, aging, and morbid obesity, noting that the Veteran weighed 365 pounds in 2000.

Concerning the claim for service connection for diabtes mellitus, following an examination of the Veteran and a review of the claims file, the VA examiner in October 2017 noted that the evidence in the file contained laboratory findings starting in 1993 and abnormal HbA1cs were initially recorded in 2000, corresponding to the date the Veteran was diagnosed with diabetes mellitus.  Clinical treatment notes at that time also showed that the Veteran was morbidly obese patient, with a body mass index of 45.7 and weight at 365 pounds.  The examiner noted that diabetes mellitus was diagnosed via specific objective laboratory evidence, and there was no evidence of diabetes mellitus in Veteran's service treatment records.  Moreover, there was no logical connection between the diagnosis of diabetes mellitus, initially noted more than 20 years after service, and military service.  The examiner opined that it was less likely as not that the Veteran's diabetes mellitus was incurred in, caused by, or otherwise related to Veteran's active duty military service.  

As for service-connection for diabetes mellitus as secondary to the service connected disorders, the examiner noted that diabetes mellitus and orthopedic conditions were never related to each other because these were two entirely different body function systems.  Therefore, it was less likely as not that the Veteran's diabetes mellitus was proximately due to, or the result of, or was aggravated by, Veteran's service connected left shoulder, left tibia, and left knee orthopedic conditions.  The examiner concluded that the Veteran's diabetes mellitus was most likely due to, and would be aggravated by, his development of morbid obesity by 2000, the persistence of morbid obesity (weight up to 400 pounds in 2011), and/or any family history of the disease.

Concerning the Veteran's neuropathy, on VA examination in October 2016 the examiner noted that the Veteran was initially diagnosed with type II diabetes mellitus in 2000 and he was started on oral hypoglycemic agents.  He was previously on insulin but currently took metformin 500 mg by mouth three times daily.  The Veteran complained of a burning pain, numbness, and tingling radiating from his lower back down both legs, left greater than right.  His symptoms had onset in 2007.  The examiner found that the Veteran had mild incomplete sensory loss in his hand and moderate incomplete sensory loss in his feet due to polyneuropathy which was at least as likely as not proximately due to or the result of his type II diabetes mellitus.  The examiner further opined that the Veteran's neuropathy was less likely than not incurred in or caused by the claimed in-service injury, event or  illness.  It was also less likely than not proximately due to or the result of the Veteran's service connected conditions.  In support of the opinions rendered, the examiner noted that there was no anatomic or physiologic relationship between rotator cuff tear of the left shoulder with degenerative joint disease and left knee and neuropathy of the lower extremities because the service connected disorders had no effect the nerves of the feet.  The examiner explained that bursitis was an inflammation of a sac-like cavity, in the Veteran's case, overlying the left tibia.  Limited extension of the knee was a joint problem and would not be expected to compromise peripheral nerve function as there was no anatomical or physiological relationship between them.  As to the question of aggravation, this was unlikely for similar reasons.  Moreover, the shoulder would not affect the function of the legs, therefore it was unlikely that it would aggravate the condition.  The examiner reiterated that there was no anatomical or physiological relationship between neuropathy of the lower extremities and the service connected disorders.  Additionally, as all the nerves in the legs were equally affected by the polyneuropathy, thus it was less likely as not that there was a significant contribution of the left knee bursitis to the peroneal nerve function.  Finally, as the Veteran did not have diabetes mellitus or evidence of a peripheral neuropathy (diabetic or otherwise) in service, it was unlikely his neuropathy was service related.

The Board finds the VA examiner's opinions to be highly probative.  The opinions were based on a thorough review of the claims file, including the service treatment records and examination of the Veteran, and the opinions are consistent with other evidence of record.  Moreover, the examiner provided adequate rationale for the opinions provided and cited to medical literature in support of the opinions.  Accordingly, the VA examiner's opinions are entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Significantly, there is no competent medical opinion of record linking the current heart disability, hypertension, diabetes mellitus or neuropathy of the lower extremities, to service or a service connected disability. 

Finally, to the extent the Veteran's neuropathy of the lower extremities has been associated with diabetes mellitus, service connection for diabetes mellitus has not been established.  Accordingly, there is no legal basis upon which to award service connection for tinnitus on a secondary basis.  38 C.F.R. § 3.310.

The Board has considered the statements from the Veteran.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history, and as a medical specialist, he has some knowledge of medical principles, but he cannot self-diagnose because of the medically complex nature of such a diagnosis.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); See Jandreau, 492 F.3d at 1377, n. 4.  The ultimate questions in this case are related to an internal medical process which extends beyond an immediately observable cause and effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Id.  The Board finds that the specific, reasoned opinions of the VA examiner of greater probative weight than the more general lay assertions in this regard.  The examiners has training, knowledge, and expertise on which she relied to form the opinions, and he provided a rationale for the conclusions reached.  

As heart disease, hypertension, diabetes mellitus and neuropathy of the lower extremities, were not shown in service or within one year following discharge from service, the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340.

For the reasons set forth above, the Board finds that the most probative evidence weighs against a finding that the Veteran's heart disability, hypertension, diabetes mellitus and neuropathy of the lower extremities, are related to his military service, nor is any of these conditions shown to be secondary to a service connected disorder.  Thus, service connection for a heart disability, hypertension, diabetes mellitus and neuropathy of the lower extremities, is denied.  As such, the benefit of the doubt rule does not apply.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.

3. Right knee disability, right shoulder disability and bilateral hip disorder

The Veteran claims that his right knee disability, right shoulder disability and bilateral hip disorder, were incurred in service or were caused or aggravated by a service connected disability.  

In this case, the medical evidence shows that the Veteran has been diagnosed with a right knee disability, right shoulder disability and bilateral hip disorder, including degenerative joint disease of the hips, knee and shoulder.  

The service treatment records show that between March and April 1974, the Veteran complained of mild pain in his right knee.  The examiner assessed Osgood Schlatters disease.  The remainder of the service treatment records contain no complaints, history or findings consistent with a right knee disability, right shoulder disability or bilateral hip disorder or injuries.  In a report of medical history in February 1975, the Veteran endorsed a history of swollen painful joints and trick or locked knee, which the examiner associated with left shoulder and left knee problems.  

After service, a VA examination in April 1975, noted no signs of any gross musculoskeletal asymmetry or dysfunction.  There was no limitation of motion of the joints of the upper or lower extremity.  He complained of some soreness over the left shoulder and left patella.  Muscle strength was good in upper and lower extremities.  On neurological examination, he had good coordination of the musculoskeletal system.  He walked with a very slight limp on the left.  X rays of the shoulders, knees, hips and sacroiliac joints were normal.  The diagnosis was pathology of the shoulders, hips, knees, or left ankle not found. 

Private treatment records dated from May to July 1975 show that the Veteran was seen in May 1975 due to multiple complaints, including pain in his knees.  X-rays of the pelvis and knees in June 1975 were normal.

An examination for enlistment into the National Guard in January 1977 noted that the Veteran had mild restriction of motion, with no swelling or instability, involving upper and lower extremities.  He had a history of Osgood Schlatter's disease and chronic intermittent non-specific joint disease.  He was found medically unacceptable for enlistment.  Private X-rays taken of the Veteran's right knee in October 1977 showed that this joint was within normal limits.  

In July 1978, it was noted that he had been seen numerous times for vague complaints of swelling, arthralgia and numerous other somatic complaints.  Physical examination on admission was totally unremarkable.  It was suggested to the Veteran that his complaints were psychophysiological.  The final diagnoses were probable psychoneurosis, and possible gouty arthritis.  Additional private medical records dated in May 1979 included diagnoses of arthralgia (etiology unknown) as well as diffuse arthritis (etiology unknown).

May 1987 treatment notes reflect treatment for mild bursitis of the right shoulder.

The evidence shows that the Veteran incurred multiple injuries in a motor vehicle accident in the early 1990's.  Subsequent treatment records noted musculoskeletal pain and psychosomatic complaints.  A total body scan in September 1992 disclosed areas of abnormal uptake in multiple joints, consistent with a diffuse arthritic process.  In 1993 a clinician noted bilateral knee degenerative arthritis.  September 1993 imaging studies of the right shoulder and knee revealed no abnormalities.  In May 1994, the Veteran underwent VA examination of the joints.  A history of degenerative arthritis of both knees was noted.  The impression was degenerative changes of both knees, postoperative multiple arthroscopies.  According to subsequent private medical reports, due to internal derangement of the right knee, the Veteran underwent a partial medial meniscectomy in August 1994. His post-operative diagnoses included a posterior horn tear of the medial meniscus as well as Grade I chondromalacia patella.

Clinical treatment notes in 1997 recorded and assessment of psychosomatic complaints and mild bursitis of the right shoulder.  In May 2003 a clinician noted multiple joint pains secondary to degenerative joint disease of the knees.  A May 1994 VA joint examination recorded a history of degenerative arthritis of both knees.  Bilateral knee x-rays were consistent with degenerative changes of both knees and postoperative arthroscopy of right knee times two. 

A 2004 MRI of the hips showed moderately prominent bilateral hip joint effusions.  Subsequent treatment records noted degenerative joint disease of both hips.  VA X-rays taken of the Veteran's right knee in October 2001 showed narrowing of the knee joint predominantly at the medial aspects, prominent marginal osteophytes projecting at the medial aspect, moderate arthritic changes, no acute fractures, and a small lacency in the right distal femoral metaphysic near its junction with the diaphysis on the frontal projection.

Thus, the evidence does not reflect a chronic right knee, right shoulder or bilateral hip disability in service or within one year following discharge from service.  Therefore, to establish service connection, the evidence must show that the Veteran's current right knee, right shoulder and bilateral hip disorders are causally related to service or a service connected disability. 

According to a statement dated in March 2001 from J. F., M.D., the Veteran had a service-related injury to his knees, shoulder, cervical, and lumbar spines.  He was treated in service, especially for his knees and shoulders.  Over the years he had gotten progressively worse.  Dr. J.F. concluded that the disabilities which involved the shoulders, knees, neck, and back were service-related since there was a prior history of such problems while he was in the service and they only deteriorated over time as expected.  

Similarly, in a statement in February 2003, Dr. W.P., Jr., stated that the Veteran had multiple orthopedic problems.  He had a history of service-related injuries to his knees, shoulder, and cervical and lumbar spine.  Since leaving service, his problems with these joints had gotten progressively worse.

Although the March 2001 and February 2003 statements were prepared by physicians, these are conclusory and do not account for the lack of clinical findings pertaining to the right knee or right shoulder in service.  Significantly, while the private medical statements causally associates the right knee and shoulder disabilities with service, the physicians failed to provide an explanation in support of the opinions.  The conclusions are not based on a review of the evidence of the record and appear to be based on history provided by the Veteran, who has been determined to be an unreliable historian.  Accordingly, the private medical opinions by Drs. J.F. and W.P., Jr., are assigned little probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

On VA examination in September 2012 the examiner diagnosed mild degenerative joint disease of both hips and indicated that he was unable to define a nexus between his mild degenerative changes of the hips with any event or occurrence in the military, nor was the examiner able to define a nexus between any hip findings or complaints and his bilateral knee problems.  

In September 2012 a VA examiner specifically opined that the current right knee disability, identified as degenerative joint disease, was less likely as not caused by or aggravated by service.  He reasoned that there were subjective reports of right knee pain in service, but that imaging studies were negative.  The examiner found it significant that examinations in April 1975 and April 1977 also recorded no pathology.  Degenerative joint disease and a medial meniscus tear were initially noted in 1993, 18 years following the Veteran's discharge from service.  The examiner further noted that it was unlikely that arthritis was present in the knee when the Veteran was discharged given his age at that time.  

On VA examination in September 2016 the examiner opined that the right knee disability was less likely as not related to service.  While the service treatment record noted complaints of knee problems, these were associated with the left knee, and there was no evidence of a right knee disability.  The examiner opined that the right knee condition was more likely related to the ongoing aging process and the Veteran's longstanding morbid obesity.  To the extent the Veteran claimed his right knee disability was due to a service connected disorder, the examiner indicated that a review of the medical literature revealed no accepted medical studies that supported a relationship that favoring one lower extremity would result in injury to the opposite lower extremity.  As such, it was less likely as not that his right knee condition was the directly or proximally due to the service connected left knee condition, nor was it aggravated or permanently worsened by the left knee disability.  The examiner explained that it was more likely than not that underlying degenerative changes in the opposite extremity would manifest themselves over time, but the relationship was not that of the "injured" lower extremity contributing to an "injury" of the opposite extremity.  The examiner cited to a medical article that concluded that there was no hard data to support the belief that favoring one leg adversely affects the other, and as such this sequence was unlikely.

Concerning the bilateral hip disorder, the VA examiner noted that the Veteran did not assert onset of any hip problems in service, and the service treatment records failed to document any hip disorder.  The examiner opined that the Veteran's degenerative joint disease of the hips, initially diagnosed in 2012, was less likely than not related to service.  The examiner based the opinion on the fact that the service treatment records, to include the 1975 expiration of his term of service examination, did not indicate any hip problems or concerns.  The examiner attributed the Veteran's bilateral hip degenerative joint disease was more likely related to the aging process and the Veteran's long standing morbid obesity.  
Finally, the examiner found no medical basis to substantiate a finding that the service connected left shoulder or knee disability caused or aggravated the bilateral hip disorder. 

The examiner diagnosed right shoulder/AC joint degenerative joint disease and opined that the condition was less likely as not related to service.  The examiner based the opinion on the fact that the service treatment records, including on separation from service, noted left shoulder problems, but failed to disclose any right shoulder complaints.  Concerning service-connection on a secondary basis, the examiner indicated that review of the medical literature revealed no accepted medical studies that supported a finding that favoring one upper extremity would  result in injury to the opposite upper extremity.  Accordingly, it was less likely as not that his right shoulder condition was the direct or proximal result of his service connected disability, including the left shoulder condition, nor was it aggravated or permanently worsened by a service connected disability.  The examiner opined that it was more likely than not that the right shoulder underlying degenerative changes would manifest themselves over time, but the relationship was not that of the "injured" upper extremity contributing to an "injury" of the opposite extremity.  In support of the opinion the examiner cited to a medical article that specifically addressed this issue.

The Board finds that the VA examiners' medical opinions to be highly probative.  The VA examiners opinions were based on a thorough review of the claims file, including the service treatment records and examination of the Veteran, and the opinions are consistent with other evidence of record.  Moreover, the examiners provided adequate rationale for the opinions provided and cited to the medical evidence in support of the opinions.  Accordingly, the VA examiners opinions are entitled to great probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

To the extent the Veteran believes that his current right shoulder, right knee or bilateral hip disorders, are related to service, to include any injuries incurred therein, as a lay person, the Veteran does not have the specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1377, n. 4.  In this regard, the diagnosis and/or etiology of degenerative joint disease require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current right shoulder, right knee or bilateral hip disorders, is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of the right shoulder, right knee or bilateral hip disorders, is not a competent medical opinion.

In summary, there is no competent evidence of arthritis of the right shoulder, right knee or hips in service or within one year following discharge from service.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2017).  Moreover, the most probative and persuasive evidence is against a finding that his current right shoulder, right knee and bilateral hip disorders are related to service.  Accordingly, the preponderance of the evidence is against the claims, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for a right shoulder, right knee and bilateral hip disorders.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.

4. Lung disability, sleep apnea and erectile dysfunction.

The Veteran claims that his lung disability, sleep apnea and erectile dysfunction, were incurred in service or were caused or aggravated by a service connected disability.  

In this case, the medical evidence shows that the Veteran has been diagnosed with a lung disability, sleep apnea and erectile dysfunction.  

The service treatment records contain no complaints, history or findings consistent with a lung disability, sleep apnea or erectile dysfunction.  In a report of medical history in February 1975, the Veteran denied a history of frequent trouble sleeping, and his lungs and chest, were clinically evaluated as normal.    

After service, a 1993 clinical treatment note contained an impression of sleep apnea and a lung condition, characterized as pleural effusion.  A clinical summary noted long standing sleep apnea.  Surgery in 1993 had not resulted in symptomatic or functional improvement.  Multiple formal sleep studies had shown moderately severe obstructive sleep apnea, and he slept with a nasal CPAP.  

On VA general examination in May 1994, the Veteran stated that he had a cough and his breathing was impaired.  He complained of shortness of breath.  He was not on any respiratory medications and his lungs were clear to auscultation and percussion without rales rhonchi or wheezes.

Private treatment records show that on evaluation in October 1999, it was noted that obstructive sleep apnea had been diagnosed at that facility in 1991, with prescription of CPAP.  It was noted that obstructive sleep apnea had been first diagnosed in 1983.  This evaluation noted daytime sleepiness, which the Veteran said had been a problem since the 1980s, as a symptom of obstructive sleep apnea.  Pulmonary function tests in November 2000 had shown mild to moderate restrictive disease.  In December 2000 the Veteran reported a history of pneumonia and asbestosis.

Benign prostatic hypertrophy was diagnosed in 2000 and erectile dysfunction was diagnosed in 2001.  

A VA examiner in September 2016 reviewed the claims file and opined that the Veteran's erectile dysfunction was less likely as not incurred during, or otherwise related to, his military service.  The examiner attributed the Veteran's erectile dysfunction to comorbid vascular risk factors of hypertension, hyperlipidemia, diabetes and aging.  

In an addendum opinion report in October 2017, the examiner explained that there was no evidence of either of these male genitourinary problems or symptoms during service, nor was there any logical connection between the development of these issues so many years after Veteran left active duty in 1975.  Therefore, it was less likely as not that the Veteran's male reproductive conditions were incurred in, caused by, or otherwise related to Veteran's active duty military service.  

Concerning service connection for erectile dysfunction as secondary to the service connected left shoulder and left knee disabilities, the examiner indicated that the male reproductive system and orthopedic disorders were two completely separate and unrelated body systems.  Therefore, it was less likely as not that the Veteran's erectile dysfunction  and/or benign prostatic hypertrophy were proximately due to, or the result of, or were aggravated by, Veteran's service connected left shoulder, left tibia, and left knee orthopedic conditions.  The examiner concluded that  the Veteran's erectile dysfunction was most likely due to, and would be aggravated by, the comorbid vascular risk factors of hypertension, hyperlipidemia, diabetes, and aging, and Veteran's benign prostatic hypertrophy was most likely related to and would be aggravated by aging.  Benign prostatic hypertrophy was not a young man's condition.

On VA examination in September 2016 noted that sleep apnea was initially diagnosed by a sleep study in 1993 and in March 2000 the Veteran had had a sleep study and was started on CPAP for sleep apnea.  At that time the Veteran was noted to be morbidly obese.  The examiner opined that it was less likely as not that the Veteran's sleep apnea was incurred during, or otherwise related to, his military service.  In an addendum opinion report in October 2017, the examiner noted no respiratory related sleep disturbances during military service, and no logical connection could be made to the development of sleep apnea approximately 18 years later.  The examiner further opined that the Veteran's sleep apnea and orthopedic conditions were never related to each other because these were two entirely different body function systems.  Therefore, it was less likely as not that the Veteran's sleep apnea was proximately due to, or the result of, or was aggravated by, Veteran's service connected left shoulder, left tibia, or left knee orthopedic conditions.  Rather, the Veteran's sleep apnea was most likely related to the development of morbid obesity in the years following his military service, and would be aggravated by further obesity related issues.

Concerning the Veteran's lung condition, the examiner noted that the service treatment records showed no respiratory complaints.  Many years after service, treatment records showed that the Veteran was seen for shortness of breath.  The Veteran was diagnosed with lung nodules in 2015 and secondary pulmonary hypertension diagnosed in 2016.  The Veteran's medical history was consistent with a diagnosis of pulmonary hypertension, most likely secondary to chronic congestive heart failure with acute flares.  The examiner opined that it was less likely as not  that the Veteran's secondary pulmonary hypertension, or his pulmonary nodules, were incurred during, or were otherwise related to service.  The examiner further found that the most likely etiology of the Veteran's lung diagnoses was his congestive heart failure with associated pleural effusions.  

In an addendum opinion report in October 2017, the examiner reiterated that there was no evidence of any kind of respiratory issues in Veteran's service treatment record, and no logical connection could be made between the development of the Veteran's secondary pulmonary hypertension and pulmonary nodules, initially noted approximately 40 years later.  Therefore, the examiner opined that it was less likely as not that the Veteran's respiratory issues were incurred in, caused by, or otherwise related to Veteran's active duty military service.  

Concerning service connection for a lung disorder as secondary to the service connected right knee and right shoulder disabilities, the examiner indicated that there respiratory and orthopedic conditions were never related to each other because these were two entirely different body function systems.  Therefore, it was his medical opinion that it is less likely as not  that the Veteran's respiratory conditions were proximately due to, or the result of, or were aggravated by, Veteran's service connected left shoulder, left tibia, and left knee orthopedic conditions.  

There is no competent medical opinion of record linking the current erectile dysfunction, sleep apnea or lung disability, to service or to a service connected disability.  The Veteran may believe that he has erectile dysfunction, sleep apnea and lung disability, due to service or the service connected left knee and left shoulder disabilities; however, he has not been shown to have the experience, training, or education necessary to make an etiological link as to such.  He is competent to relate his symptoms, but not the etiology of those symptoms.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b) (West 2012); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Service connection for an acquired psychiatric disorder is denied. 

Service connection for a heart disability is denied.

Service connection for hypertension is denied.

Service connection for diabetes mellitus is denied.

Service connection for diabetic neuropathy of the right lower extremity is denied.

Service connection for diabetic neuropathy of the left lower extremity is denied.

Service connection for a right knee disability is denied.

Service connection for a right shoulder disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a lung disability is denied.

Service connection for sleep apnea is denied.

Service connection for erectile dysfunction is denied.




REMAND

The Board regrets further delay, but additional development is needed prior to disposition of the remaining claims.

Concerning the claims for higher disability ratings for bursitis in the left tibial tubercle with limitation of extension of the left knee, the United States Court of Appeals for Veterans Claims recently held in Correia v. McDonald, 28 Vet. App. 158 (2016) that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, this information is not found in the reports from his VA examinations.  Therefore, the Board finds that the claims must be remanded to provide the Veteran with a new VA examination to obtain this needed medical evidence.  See 38 U.S.C. § 5103A (d) (West 2012).  When adjudicating the claims the AOJ should be mindful of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011) regarding painful motion.

The TDIU claim is inextricably intertwined with the claims for increased ratings for left knee disorders.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board also finds that the issues of entitlement to SMC and specially adapted housing/home adaption, are also inextricably intertwined with the increased rating claims.  These issues are predicated on a demonstration of the loss or loss of use of one or both lower extremities and the evidence demonstrates that the Veteran has, at various times, required assistive devices for ambulation including a walker and a wheelchair.  Currently the Veteran is service connected for residuals of left rotator cuff tear with degenerative joint disease and impingement, rated as 30 percent disabling; bursitis in the left tibial tubercle, rated 10 percent disabling, and; limitation of extension of the left knee, rated noncompensably disabling.  However there are other current disorders, such as diabetes mellitus, peripheral neuropathy, a psychiatric disorder, a lumbar spine disability, arthritis of multiple joints, a heart disability, and right shoulder disability, which are not currently service connected.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all relevant ongoing VA treatment records dated since September 2017.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination to assess the current severity of his service connected bursitis in the left tibial tubercle with limitation of extension of the left knee, to include any functional effects.  The Veteran's claims file should be made available to and reviewed by the examiner, and he or she must indicate whether such review was accomplished.

a) The examiner should determine the range of motion of the Veteran's left knee in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions, and the range of the opposite undamaged knee joint.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

If the Veteran endorses flare-ups of symptoms the examiner must comment on the functional limitations of the left knee during flare-ups, and the effect of pain on range of motion.  If there is no flare-up at the time of the examination, the examiner is asked to opine on further functional limitations based on the Veteran's subjective complaints and history.  

b) The examiner should state whether there is left knee instability that is best characterized as moderate or severe.

c) The examiner should assess the impact of the Veteran's service connected left knee disability on his activities of daily living, including his occupational functioning. 

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide and opinion without resort to mere speculation is inadequate unless the examiner provides a rationale for that statement.

3.  After the above development has been conducted, provide the Veteran a VA examination to determine his entitlement to special monthly compensation based on the need for aid and attendance or by reason of being housebound, and specially adapted housing, a special home adaptation grant.  Any studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be reviewed by the examiner.  An explanation for all opinions expressed must be provided.

a) First, regarding the special monthly compensation claim, the examiner must provide an opinion as to whether the Veteran is permanently bedridden, has such significant disabilities as to be in need of regular aid and attendance, or is permanently housebound by reason of service connected disabilities alone (consisting only of left rotator cuff tear with degenerative joint disease and impingement, bursitis in the left tibial tubercle, and limitation of extension of the left knee). 

b) Second, regarding the specially adapted housing and special home adaptation grant claims, the examiner must provide an opinion as to whether service connected disabilities alone (consisting only of left rotator cuff tear with degenerative joint disease and impingement, bursitis in the left tibial tubercle, and limitation of extension of the left knee) are responsible for: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (5) the loss or loss of use of both hands; or (6) blindness in both eyes, having only light perception, or blindness in both eyes with 5/200 visual acuity or less.

The term, "preclude locomotion," means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

c) The examiner must provide a complete explanation of his or her opinion(s), based on his or her clinical experience and medical expertise and on established medical principles.  If the requested medical opinion(s) cannot be given, the examiner must state the reason(s) why.

4.  Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  

5.  Then, adjudicate the claims.  If any benefit is denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


